Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 10/05/2020.
Claims 1-28 are pending. 
Claims 1, 11 and 21 are independent. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pramod et al. (US 2019/0140566).

Re claim 1, Pramod teaches (Figures 1-7) a method of controlling a motor (Fig.1 and 2; 46 and 110) configured for generating rotation of a rotatable part (para 22) of the motor responsive to a motor current (para 29) induced at a stationary part of the motor, the method comprising:
providing a control voltage to a motor (command 22; para 22; sent to the motor);
performing a motor current tracking process (current control feedback loop; para 29) for tracking an observed motor current (current measurement module 108; para 29) to a desired motor current (current generator 102; para 29; generates motor reference current command);
generating an error (offset and phase error) function responsive to the performing the motor current tracking process (module 106; para 44);
tuning an adaptive control loop configured to minimize the error (offset and phase error; para 70) function using one or more estimated system parameters (motor parameters 112; para 31-32); and
performing a control action responsive to the tuned adaptive control loop (para 88).

Re claim 2, Pramod teaches the method of claim 1, further comprising:
obtaining a first control action (current control feedback loop; para 29) expected to control a difference between a desired waveform of the desired motor current (measured current; para 29) and an observed waveform of the observed motor current (generated reference current command; para 29);
obtaining one or more estimated system parameters of the motor (motor parameters 112; para 31-32);
obtaining a compensation component responsive to the one or more estimated system parameters (para 47; diagnostic current); and
obtaining a second control action (feedforward control) by adjusting the first control action responsive to the compensation component (para 51).

Re claim 3, Pramod teaches the method of claim 2, wherein the obtaining the one or more estimated system parameters (motor parameters 112) of the motor comprises estimating one or more system parameters representative of system dynamics of the motor (para 32; discloses that the estimated values are of the motor).

Re claim 4, Pramod teaches the method of claim 3, wherein the estimating the system parameter representative of system dynamics of the motor comprises estimating one or more of inductance (L.sub.d), phase resistance (R), and rotor flux (claim limitation reads “one or more”; all three are not required).

Re claim 5, Pramod teaches the method of claim 2, wherein the obtaining the compensation component responsive to the one or more estimated system parameters comprises determining a component (calibratable constant K) expected to compensate for at least one of the estimated system parameters (para 70).

Re claim 6, Pramod teaches the method of claim 1, further comprising providing a second control voltage (final voltage command 126) to the motor responsive to a control action obtained by performing the adaptive control loop (para 34).

Re claim 7, Pramod teaches the method of claim 1, wherein performing the adaptive control loop comprises:
setting values for estimated gains (gain and phase compensation) from control actions corresponding to estimated system parameters using initial values (para 70);
generating a waveform for at least one system parameter (para 70); and
tuning a value of an estimated gain that corresponds to the at least one system parameter responsive to the waveform (para 70).

Re claim 8, Pramod teaches the method of claim 7, further comprising:
observing a stabilization period of the waveform (para 88); and
changing the value of the estimated gain responsive to a length of the stabilization period (para 72).

Re claim 9, Pramod teaches the method of claim 8, wherein changing the value of the estimated gain responsive to the length of the stabilization period comprises:
increasing the value of the estimated gain responsive to the length of the stabilization period being greater than a specified threshold (para 79).

Re claim 10, Pramod teaches the method of claim 8, wherein changing the value of the estimated gain
responsive to the length of the stabilization period comprises:
decreasing the value of the estimated gain responsive to the length of the stabilization period being shorter than a specified threshold (para 79).

Re claim 11, Pramod teaches (Figures 1-7) a motor controller for driving a motor (Fig.1 and 2; 46 and 110) configured as a permanent-magnet synchronous motor, PMSM (para 21), the motor controller (100) comprising a processor (para 19; discloses a processor is present) and a non-transitory machine-readable medium (para 19; discloses memory is present that executes programs), the medium including instructions that, when executed by the processor (para 19; discloses memory is present that executes programs), configure the motor controller to:
provide a first control voltage for the motor (command 22; para 22; sent to the motor);
perform a motor current tracking process (current control feedback loop; para 29) for tracking an observed motor current (current measurement module 108; para 29) to a desired motor current (current generator 102; para 29; generates motor reference current command);
generate an error (offset and phase error) function responsive to the performing the motor current tracking process (module 106; para 44);
tune an adaptive control loop configured to minimize the error (offset and phase error; para 70) function responsive to one or more estimated system parameters (motor parameters 112; para 31-32); and
provide a second control voltage responsive to the tuned adaptive control loop (para 88).

Re claim 12, Pramod teaches the motor controller of claim 11, wherein the instructions, when executed by the processor, further configure the motor controller to:
obtain a first control action (current control feedback loop; para 29) expected to control a difference between a desired waveform of the desired motor current (measured current; para 29) and an observed waveform of the observed motor current (generated reference current command; para 29);
obtain one or more estimated system parameters of the motor (motor parameters 112; para 31-32);
obtain a compensation component responsive to the one or more estimated system parameters (para 47; diagnostic current); and
obtain a second control action (feedforward control) by adjusting the first control action to responsive to the compensation component (para 51).

Re claim 13, Pramod teaches the motor controller of claim 12, wherein the instructions, when executed by the processor, further configure the motor controller to obtain the one or more estimated
system parameters (motor parameters 112) of the motor by estimating one or more system parameters that are representative of system dynamics of the motor (para 32; discloses that the estimated values are of the motor).

Re claim 14, Pramod teaches the motor controller of claim 13, wherein the instructions, when executed by the processor, further configure the motor controller to estimate a system parameter representative of system dynamics of the motor by estimating one or more of (L.sub.d), phase resistance (R), and rotor flux (claim limitation reads “one or more”; all three are not required).

Re claim 15, Pramod teaches the motor controller of claim 12, wherein the instructions, when executed by the processor, further configure the motor controller to obtain the compensation component responsive to the one or more estimated system parameters by determining a component (calibratable constant K) expected to compensate for at least one of the estimated system parameters (para 70).

Re claim 16, Pramod teaches the motor controller of claim 11, wherein the instructions, when executed by the processor, further configure the motor controller to provide a second control voltage (final voltage command 126) to the motor responsive to a control action obtained by performing the adaptive control loop (para 34).

Re claim 17, Pramod teaches the motor controller of claim 11, wherein the instructions, when executed by the processor, further configure the motor controller to perform the adaptive control loop
by:
setting values for estimated gains (gain and phase compensation) from control actions corresponding to estimated system parameters using initial values (para 70);
generating a waveform for at least one system parameter (para 70); and
tuning a value of an estimated gain that corresponds to the at least one system parameter responsive to the waveform (para 70).

Re claim 18, Pramod teaches the motor controller of claim 17, wherein the instructions, when executed by the processor, further configure the motor controller to perform the adaptive control loop by:
observing a stabilization period of the waveform (para 88); and
changing the value of the estimated gain responsive to a length of the stabilization period (para 72).

Re claim 19, Pramod teaches the motor controller of claim 18, wherein the instructions, when executed by the processor, further configure the motor controller to change the value of the estimated gain responsive to the length of the stabilization period by:
increasing the value of the estimated gain responsive to the length of the stabilization period being greater than a specified threshold (para 79).

Re claim 20, Pramod teaches the motor controller of claim 18, wherein the instructions, when executed by the processor, further configure the motor controller to change the value of the estimated
gain responsive to the length of the stabilization period by:
decreasing the value of the estimated gain responsive to the length of the stabilization period being  shorter than a specified threshold (para 79).

Re claim 21, Pramod teaches (Figures 1-7) a system, comprising:
a motor (Fig.1 and 2; 46 and 110) configured as a field-oriented controlled permanent-magnet synchronous motor (para 21); and
a driver (100; para 29), the driver configured to perform a current tracking process (current control feedback loop; para 29) for tracking an observed motor current (current measurement module 108; para 29) of the motor to a desired motor current (current generator 102; para 29; generates motor reference current command) for the motor, the process comprising:
generating an error (offset and phase error) function responsive to the current tracking process (module 106; para 44);
tuning an adaptive control loop configured to minimize the error (offset and phase error; para 70) function responsive to a compensation function that uses estimated system parameters (motor parameters 112; para 31-32); and
providing, responsive to the tuned adaptive control loop, a control voltage for the motor (para 88).

Re claim 22, Pramod teaches the system of claim 21, wherein the error function is indicative of a
difference between a desired motor current (generated reference current command; para 29) and an observed motor current (measured current; para 29).

Re claim 23, Pramod teaches the system of claim 21, wherein the driver comprises:
a motion profile generator (16) to generate a desired motion profile responsive to one or more of a desired position (para 24; position of the rotor) and a desired speed (para 24; speed of the rotor);
a motion controller configured to output a desired current profile responsive to the desired motion profile (para 29); and
a current controller (current regulator) configured to output a control voltage responsive to the desired current profile (para 34).

Re claim 24, Pramod teaches the system of claim 23, wherein the current controller comprises:
a controller configured to implement a d-axis control loop (para 34-35); and
an adaptive controller configured to implement a q-axis control loop (para 34-35).

Re claim 25, Pramod teaches the system of claim 23, wherein the current controller further comprises a
Park transformer (630; para 63 and 66 discloses the signals are park transformed) operably coupled to an output of a Clarke transformer (para 63 and 66), the operably
coupled Park transformer and Clark transformer configured to receive an observed motor current (para 79) and an observed motion of the motor (para 79) and convert the observed motor current and the
observed motion to a q-axis and d-axis component (para 79).

Re claim 26, Pramod teaches the system of claim 23, wherein the current controller further comprises a
pulse-width modulation generator (para 35) configured to generate pulse-width modulated voltage control signals (para 35).

Re claim 27, Pramod teaches the system of claim 23, wherein the motion controller comprises:
a speed controller (controller 16) configured to determine a speed component of the desired motion profile (para 21);
and
a position controller (controller 16) configured to determine a position component of the desired motion profile (para 21).

Re claim 28, Pramod teaches the system of claim 23, further comprising:
a first feedback path (para 36) for providing motion information about an operation of the motor to the motion controller (para 36); and
a second feedback path (para 36) for providing motor current information about the motor current supplied to the motor to the current controller (para 36).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846    


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846